        Case 8:19-cv-01236-JFW-PLA Document 3 Filed 06/20/19 Page 1 of 1 Page ID #:52

AO 440(Rev. 06/12) Summons in a Civil Action



                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Central District of California


               Eric Hatteberg, an individual,




                           PlainXiff(s~
                               v.                                          Civil Action No. SACV19-01236
                                                                                                         JFW(PLAx)
     BANK OF AMERICA, NA., LAW OFFICE OF
              HARRIS AND ZIDE,


                          Defendants)


                                                  SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address

                                          LAW OFFICE OF HARRIS AND ZIDE
                                          in c/o Flint C. Zide
                                          1445 Huntington Drive, Suite 300
                                          South Pasedena, CA 91030


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)—you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:

                                          Eric Hatteberg
                                          2322 Calle Almirante
                                          San Clemente, CA 92673


       if you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                                                     ~!~~~I.i Ny~
                                                                                                                     ~rL'        ~}
                                                                                                                          O

                                                                                                                     h C.              ~•


Date:       ~, n~0—I~                                                           ------ ~oRs w~c~~s
                                                                                       Signature ofClerk or Deputy   ~~"~`~"s
                                                                                                                      ~„~.~ ,r
                                                                                                                        ~`+~sr os u``~f~u
